DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 19-20, the phrase "substantially" renders the claims indefinite.  Specifically, substantially exponential, substantially parallel, and substantially normal in claims 4 and 19-20, respectively, are neither defined by the claims nor does the specification provide a standard for ascertaining the requisite degree of substantially when used with exponential, parallel or normal, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, Examiner has interpreted said claims without the expression substantially.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan (US 2015/0129688 A1), in view of Boyd (US 2016/0199579 A1).
Regarding claim 1, Buchanan teaches a method for fabricating an injection nozzle (Figures 1-3, paragraphs 0034, 0046, 0081), the method comprising: 
forming a nozzle including an interior nozzle geometry (Figures 3A-3C; paragraph 0084, base substrate of a microfluidic flow-through element (depicted as an unfinished nozzle tip) is provided) having an axis between an opening at a first end (upstream end 310) of the interior nozzle geometry and an orifice at a second end (downstream end 320) of the interior nozzle geometry, the orifice having a smaller cross section than the opening (as shown in Figures 3A-3C, the nozzle further including a sacrificial tip extending beyond and occluding the orifice (orifice region 550 in Figure 3C); and 
the orifice region may be laser drilled from the exterior or outside of the nozzle tip).
Buchanan teaches all the elements of claim 1 as discussed above but does not teach forming the flow-through element (e.g. nozzle) as a component of an injection nozzle.  However, as noted in paragraphs 0034, 0046, 0081, Buchanan discloses the flow-through elements (e.g. nozzles) are suitable for sample injection.  It would have been obvious for one of ordinary skill in the art to have formed the flow-through element for an injection as Buchanan discloses said element is suitable for such a purpose.  Likewise, Figure 2 and paragraph 0076 illustrates a process (200) for forming a flow-through element for a nozzle assembly (e.g. an injection nozzle).
Alternatively, Boyd teaches an injector (Figure 1) comprising an injection nozzle (5).  The nozzle has an interior geometry having an axis between an open first end (as shown in Figure 1) and an orifice (27) at a second end and is formed via injection molding, die casting, machine or stamping (paragraph 0136).  Furthermore, Boyd teaches the orifice is fabricated by e-beam or laser drilling.  As Buchanan also discloses forming an orifice of the nozzle via laser (paragraph 0087 of Buchanan), it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have produced said orifice in the manner disclosed by Buchanan since Buchanan provides a suitable means for achieving the desired goal.  Likewise, Buchanan discloses fabrication as being accurate, efficient and cost effective (paragraph 0036 of Buchanan).  This would constitute the application of a known technique to a KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claim 2, Buchanan/Boyd, further teaches forming the nozzle comprises one or more of injection molding the nozzle, stamping the nozzle, forming the nozzle by a process comprising embossing the nozzle, 3D printing the nozzle, casting the nozzle, or thermoforming the nozzle (paragraphs 0037, 0057 of Buchanan, discloses injection molding, thermoforming, 3D printing).
Regarding claim 3, Buchanan/Boyd, further teaches machining the nozzle comprises one or more of laser machining the nozzle, milling the nozzle, drilling the nozzle, or electrical discharge machining the nozzle (paragraph 0038 of Buchanan, discloses laser machining).
Regarding claim 5, Buchanan/Boyd, further teaches forming the nozzle comprises forming the nozzle with the orifice having a diameter of less than three hundred micrometers (paragraph 0049 of Buchanan, discloses 100 µm).
Regarding claim 6, Buchanan/Boyd teaches all the elements of claim 1 as discussed above but does not teach forming the nozzle comprises forming the nozzle with a path from the opening to the orifice being less than 1.75 millimeters.  It would have been obvious for one of ordinary skill in the art at the time of filing to have optimized the path length of the nozzle through routine experimentation.  Likewise, Buchanan discloses one of ordinary skill will be able to determine an appropriate volume and length of the flow-path depending on the application or use thereof (paragraph 0041 of Buchanan).

Regarding claim 15, Buchanan/Boyd, further teaches forming the nozzle comprises forming the nozzle from one of a polymer, a metal, or a glass (paragraphs 0056, 0119 of Buchanan, discloses polymer, metal, and glass).
Regarding claim 16, Buchanan/Boyd, further teaches forming the nozzle comprises forming the nozzle from one or more of a cyclic olefin polymer, a cyclic olefin copolymer, polycarbonate, polypropylene, glass, or silicon borate (paragraphs 0056, 0077 of Buchanan, discloses cyclic olefin copolymers, polycarbonate, polypropylene, glass).
Regarding claim 17, Buchanan/Boyd teaches all the elements of claim 1 as discussed above but does not teach locating the interior nozzle geometry within the nozzle and machining the sacrificial tip to a predetermined distance from the opening along the axis.  However, as discussed above, it would have been obvious for one of ordinary skill in the art at the time of filing to have optimized the path length of the nozzle through routine experimentation.  Likewise, Buchanan discloses one of ordinary skill will be able to determine an appropriate volume and length of the flow-path depending on the application or use thereof (paragraph 0041 of Buchanan).
Regarding claim 18, Buchanan/Boyd further teaches machining the sacrificial tip to remove material along the axis until the orifice reaches a predetermined size (paragraph 0055 of Buchanan; various parameters of the laser drilling process may be controlled to provide the desired geometry for the orifice region).
may be oriented parallel to and directed along the centerline of the orifice).
Regarding claim 20, Buchanan/Boyd teaches all the elements of claim 1 as discussed above but does not teach further comprising machining a surface about the orifice [substantially] normal to the axis of the nozzle.  It is noted, the limitation as written is interpreted as separate and distinct form the machining the nozzle with a subtractive process step in claim 1.  As discussed in Buchanan and Boyd, the nozzle is formed separate the injection device (Figure 2, paragraph 0076 of Buchanan; paragraphs 0136-0137 of Boyd, nozzle is machined…may be injection molded, die cast, machined, stamped, or utilized any other fabrication technique).  Likewise, said nozzle is positioned and fitted adjacent to a fluid chamber (capsule 6 and capsule sleeve 7 in Figure 1 of Boyd).  It would have been obvious for one of ordinary skill in the art to have machined a surface about the office normal to the axis of the nozzle to ensure dimensionally accuracy with the fluid chamber (for example, machining the outer peripheral of the nozzle).

Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan, in view of Boyd and Kojic (US 2015/0374921 A1).
Regarding claims 4 and 7, Buchanan/Boyd teaches all the elements of claim 1 as discussed above but does not teach forming the nozzle comprises forming the nozzle with the interior nozzle geometry including a [substantially] exponential taper from the opening to the 
Alternatively, Kojic discloses a nozzle (115) for an injection device (Figures 2-3) having a tapered interior geometry approximately exponential from the nozzle opening to the nozzle orifice (paragraph 0032, 0044).  Likewise, forming a wall of the interior geometry asymptotically approaching a slope of the axis at the orifice is similarly disclosed (paragraphs 0045-0046).  The nozzle geometries as disclosed by Kojic expel payloads with less turbulence while maintain velocity (paragraphs 0037, 0047).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Buchanan/Boyd to incorporate the teachings of Kojic and provided said interior geometries to the nozzle for the benefits as discloses by Kojic.  This would constitute the application of a known technique to a known device ready for improvement to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claim 6, Buchanan/Boyd, in view of Kojic, further teaches forming the nozzle comprises forming the nozzle with a path from the opening to the orifice being less than 1.75 millimeters (paragraph 0047 of Kojic; discloses path length less than 1.50 mm produce less turbulence). 
-0.0031372x and e-0.003463x, where x is a distance in millimeters along the axis from the opening toward the orifice (Figures 5-6, paragraphs 0052-0055 of Boyd, discloses mathematical models of nozzle geometries with the claimed range).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan, in view of Boyd and Gilbert (US 2007/0055214 A1).
Regarding claims 10 and 11, Buchanan/Boyd, teaches all the elements of claim 1 as discussed above and further teaches coupling a fluid chamber to the nozzle by: disposing the nozzle within a cartridge defining the fluid chamber (capsule 6 and capsule sleeve 7 in Figure 1 of Boyd) but does not teach adhering an outer surface of the nozzle to an inner wall of the cartridge with an adhesive or by welding.  However, the use of an adhesive or welding for adhering the nozzle within a cartridge of an injection device is well known and customary in the art.
In the same field of injection nozzles and devices, Gilbert teaches an injection device (Figure 3) comprising a housing (24) or deliver tube (25) (e.g. fluid chamber) and separate nozzle (34).  The nozzle is fabricated in a metal or metal alloy via injection molding and is adhered to the housing or delivery tube by bonding or welding in order to withstand the high operating pressures during injection (paragraph 0122).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Buchanan/Boyd to adhere the nozzle to the fluid chamber in the manner as KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claim 12, Buchanan, as modified by Boyd and Gilbert, teaches all the elements of claim 11 as discussed above but does not teach adhering the outer surface of the nozzle to the inner wall of the cartridge comprises adhering the outer surface of the nozzle to the inner wall of the cartridge by laser welding.  However, absent a showing of unexpected results, it is submitted welding via laser, as opposed to ultrasonic welding, would be a matter of design choice for one of ordinary skill in the art for the same purpose of adhering the nozzle to the cartridge, as discussed by Gilbert (paragraph 0122 of Gilbert).
Regarding claim 13, Buchanan, as modified by Boyd and Gilbert, further teaches adhering the outer surface of the nozzle to the inner wall of the cartridge in a position in which a lower periphery of the nozzle engages an internal shoulder portion of the cartridge (as shown in Figure 1 of Boyd, lower part of nozzle 5 engages with capsule sleeve 7; alternatively, Figure 3 of Kojic).
Regarding claim 14, Buchanan, as modified by Boyd and Gilbert, further teaches adhering the outer surface of the nozzle to the inner wall of the cartridge in a position in which a lower periphery of the nozzle engages an outlet conduit of the cartridge on the opposite side of the nozzle from the fluid chamber (as shown in Figure 1 of Boyd, lower part of nozzle 5 engages with part adjacent to injection orifice 27; alternatively, Figure 3 of Gilbert, lower part of nozzle 34 engages with plate 30; alternatively, Figure 3 of Kojic).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukushima (US 2006/0116631 A1) discloses laser welding components of a needleless injector together (paragraph 0043).
Dehling (US 2019/0016027 A1) discloses forming an orifice of a nozzle by a subtractive process (Figure 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        11/30/2021

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715